                                                                                              Case 2:20-cv-01500-APG-NJK Document 17
                                                                                                                                  18 Filed 09/23/20
                                                                                                                                           09/24/20 Page 1 of 3




                                                                                    1    J Christopher Jorgensen
                                                                                         Nevada Bar No. 5382
                                                                                    2    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                         3993 Howard Hughes Parkway, Suite 600
                                                                                    3    Las Vegas, NV 89169
                                                                                         Phone: (702) 949-8200
                                                                                    4    Email: cjorgensen@lrrc.com

                                                                                    5    Attorney for Defendant Barclays Bank Delaware

                                                                                    6

                                                                                    7                            IN THE UNITED STATES DISTRICT COURT
                                                                                                                          DISTRICT OF NEVADA
                                                                                    8
                                                                                        Zakari Perry,                                        Case No. 2:20-cv-01500-APG-NJK
                                                                                    9
                                                                                                               Plaintiff,
                                                                                   10
                                                                                        vs.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                                        SECOND JOINT MOTION AND ORDER
                                                                                                                                             TO EXTEND DEFENDANT BARCLAYS
                                                                                   12 Trans Union LLC, et al.,                               BANK DELAWARE’S TIME TO RESPOND
                                                                                                                                             TO COMPLAINT
REED SMITH LLP




                                                                                   13                          Defendants.
                                                                                   14

                                                                                   15

                                                                                   16            COME NOW Plaintiff Zakari Perry (“Plaintiff”) and Defendant Barclays Bank Delaware
                                                                                   17 (“Barclays,” together with Plaintiff, the “Parties”) by counsel and pursuant to Local Rule IA 6-1,

                                                                                   18 jointly move for an extension as follows:

                                                                                   19                                   STATEMENT OF JOINT MOTION
                                                                                   20            1.     On August 12, 2020, Plaintiff filed a Complaint with this Court [ECF No. 1].
                                                                                   21            2.     Barclays was served with the Complaint on or about August 17, 2020.
                                                                                   22            3.     Barclays’ response to the Complaint was due by September 8, 2020. See Fed. R. Civ.
                                                                                   23 P. 12(a)(1)(A)(i).

                                                                                   24            4.     On September 3, 2020 the Court granted Barclays’ first motion for extension of time
                                                                                   25 to respond to Plaintiff’s Complaint, through September 28, 2020. [ECF No. 7].

                                                                                   26            5.     Barclays now respectfully requests and additional twenty-one (21) day extension of
                                                                                   27 time, through October 19, 2020, to respond to Plaintiff’s Complaint.

                                                                                   28


                                                                                        112359219.1
                                                                                           Case 2:20-cv-01500-APG-NJK Document 17
                                                                                                                               18 Filed 09/23/20
                                                                                                                                        09/24/20 Page 2 of 3




                                                                                    1            6.   The Court may extend a response date either on its own or upon a request made before

                                                                                    2 the time to act has expired. See Fed. R. Civ. P. 6(b)(1)(A). Accordingly, this Joint Motion is timely as

                                                                                    3 September 28, 2020 is the date upon which Barclays is currently required to respond to the Complaint.

                                                                                    4            7.   Further, good cause exists as to the Parties’ requested extension. Barclays requires

                                                                                    5 additional time to investigate Plaintiff’s claims and to prepare its response. Moreover, the parties are

                                                                                    6 still engaged in preliminary discussions in this matter, and Barclays is in the process of providing

                                                                                    7 counsel for Plaintiff with documentation that may lead to an early resolution. To preserve this Court’s

                                                                                    8 valuable time and resources, and in the interest of judicial economy, the Parties respectfully request a

                                                                                    9 twenty (21) day extension of time for Barclays to respond to the Complaint, through and including

                                                                                   10 October 19, 2020.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            8.   Counsel for Barclays conferred with counsel for Plaintiff regarding this extension and

                                                                                   12 Joint Motion. Counsel for Plaintiff agrees to the requested extension.
REED SMITH LLP




                                                                                   13            9.   This Joint Motion is filed in good faith and not for dilatory or other improper purpose.

                                                                                   14 Plaintiff would not suffer any prejudice by the Court permitting Barclays the requested extension of

                                                                                   15 time and has consented to the requested extension.

                                                                                   16 . . .

                                                                                   17 . . .

                                                                                   18 . . .

                                                                                   19 . . .

                                                                                   20 . . .

                                                                                   21 . . .

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                        112359219.1
                                                                                           Case 2:20-cv-01500-APG-NJK Document 17
                                                                                                                               18 Filed 09/23/20
                                                                                                                                        09/24/20 Page 3 of 3




                                                                                    1            10.   This is the second request for extension of time for Barclays to respond to the

                                                                                    2 Complaint.

                                                                                    3    DATED: September 23, 2020.                 DATED: September 23, 2020.
                                                                                    4
                                                                                         /s/ J. Christopher Jorgensen               /s/ Michael Kind
                                                                                    5    J Christopher Jorgensen (NV Bar #5382)     Michael Kind, Esq. (NV Bar No. 13903)
                                                                                         Lewis Roca Rothgerber Christie LLP         Kind Law
                                                                                    6    3993 Howard Hughes Pkwy, Suite 600         8860 South Maryland Parkway, Suite 106
                                                                                         Las Vegas, NV 89169                        Las Vegas, NV 89123
                                                                                    7

                                                                                    8    Attorney for Defendant Barclays Bank       Attorney for Plaintiff
                                                                                         Delaware
                                                                                    9

                                                                                   10                                                                 NO FURTHER EXTENSIONS
                                                                                                                                   ORDER
                                                                                                                                                      WILL BE GRANTED.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                 IT IS SO ORDERED
                                                                                   12
REED SMITH LLP




                                                                                   13                                             ______________________________________
                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                   14
                                                                                                                                          September 24, 2020
                                                                                                                                  DATED: ______________________________
                                                                                   15

                                                                                   16
                                                                                        Respectfully submitted
                                                                                   17
                                                                                        LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                                                   18

                                                                                   19
                                                                                      /s/ J. Christopher Jorgensen
                                                                                   20 J Christopher Jorgensen (NV Bar #5382)
                                                                                      3993 Howard Hughes Pkwy, Suite 600
                                                                                   21 Las Vegas, NV 89169

                                                                                   22 Attorney for Defendant Barclays Bank Delaware

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                        112359219.1
